The CouRT
instructed the jury that if they found that an injury was done by four persons to the person or property of another, accompanied with force, it is not necessary to prove that they should have met with an intention to commit such acts in order to constitute a riot, but that without having met with such previous intention, if such acts are committed, arising from an intention or agreement formed after their meeting, they amount to a riot, and the jury may judge of and infer their intention or agreement from the acts committed.
As to the 2d part of the prayer, the Court said that all who' were aiding, assisting or.giving countenance, were equally guilty on the count for an assault and battery.